DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Claim Objections
Claim 16 is objected to because of the following informalities:   In claim 16 currently discloses “…a status input from one or more mover vehicle networks the steering wheel controller is…”, its missing the “,” between the limitations such as “…a status input from one or more mover vehicle networks, the steering wheel controller is…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 19is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Panse (US20190092376A1).
	Claim.1 Panse discloses a method of controlling rotation of a steering wheel while a driver enters or exits a vehicle (see at least abstract, to adjust the torque on the steering wheel), the method comprising: receiving a status input from one or more vehicle networks (see at least fig.1-4, element 18 is a steering wheel, p18, each controller executes control routine(s) to provide desired functions, including monitoring inputs form sensing devices and other networked controllers and executing control and diagnostic routines to control operation of actuators); and when the status input indicates that the driver is entering or exiting the vehicle, applying a resistive torque to the steering wheel using a steering wheel actuator, wherein the resistive torque is maintained until the status changes and no longer indicates that the driver is entering or exiting the vehicle (see at least fig.1-4, p25, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p28-29).
	Claim.2 Panse discloses wherein receiving the status input from the one or more vehicle networks is performed continuously and repeatedly (see at least fig.1-4, element 18 is a steering wheel, p18, each controller executes control routine(s) to provide desired functions, including monitoring inputs form sensing devices and other networked controllers and executing control and diagnostic routines to control operation of actuators, p25).
	Claim.3 Panse discloses wherein applying the resistive torque comprises: generating a resistive torque instruction at a steering wheel controller, in response to the status input, received from the one or more vehicle networks and indicating that the driver is entering or exiting the vehicle; and transmitting the resistive torque instructions to a steering wheel actuator (see at least fig.1-4, p25, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p28-29).
	Claim.4 Panse discloses wherein applying the resistive torque comprises: monitoring at least one of a driver torque, applied to the steering wheel by the driver, or a change in a steering wheel position of the steering wheel; and controlling the resistive torque, applied to the steering wheel using the steering wheel actuator, based on at least the driver torque, applied to the steering wheel by the driver, or the change in the steering wheel position (see at least fig.1-4, p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.5 Panse discloses wherein a level of the resistive torque is dynamically adjusted to inhibit or at least to minimize the rotation of the steering wheel by the driver while the driver enters or exits the vehicle (see at least fig.1-4, p25, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p28-29).
	Claim.6 Panse discloses wherein the status comprises at least one of: driver status corresponding to the driver entering the vehicle, driver status of the driver being inside the vehicle, driver status of the driver exiting the vehicle, status of the driver being outside the vehicle, and unknown driver's status (see at least fig.1-4, p25-27, operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10).
	Claim.8 Panse discloses further comprising verifying speed of the vehicle, wherein the resistive torque is applied to the steering wheel when the speed of the vehicle is zero (see at least fig.1-4, p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
Claim.9 Panse discloses further comprising verifying gear selection of the vehicle, wherein the resistive torque is applied to the steering wheel when the gear selection is "park"(see at least fig.1-4, p15,  p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
Claim.10 Panse discloses wherein the resistive torque applied to the steering wheel allows the driver to use the steering wheel for support while the driver enters or exits the vehicle (see at least fig.1-4, p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
Claim.11 Panse discloses further comprising removing the resistive torque from the steering wheel as soon as the status input indicates that the driver is not entering or exiting the vehicle (see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.12 Panse discloses wherein the resistive torque is removed gradually(see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.13 Panse discloses further comprising maintaining alignment between the steering wheel and a steering rack of the vehicle while applying the resistive torque to the steering wheel(see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.16 Panse discloses a steer-by-wire system for use on a vehicle (see at least abstract, a steer-by-wire, to adjust the torque on the steering wheel), the steer-by-wire system comprising: a steering wheel (see at least fig.2, element 18 is a steering wheel); a steering wheel actuator mechanically coupled to the steering wheel and configured to apply a resistive torque to the steering wheel (see at least fig.2, p17, the steering wheel emulator 22 includes an electric motor 24 and an electric control unit (ECU 26 in communication with the electric motor 24)); and a steering wheel controller (see at least fig.2, p17, the steering wheel emulator 22 includes an electric motor 24 and an electric control unit (ECU 26 in communication with the electric motor 24)), wherein: the steering wheel controller is configured to receive a status input from one or more vehicle networks, the steering wheel controller is communicatively coupled to the steering wheel actuator, and the steering wheel controller is configured to instruct the steering wheel actuator to apply the resistive torque to the steering wheel when the status input indicates that a driver is entering or exiting the vehicle and to maintain the resistive torque until the status changes and no longer indicates that the driver is entering or exiting the vehicle (see at least fig.1-4, p25, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p28-29).
	Claim.17 Panse discloses further comprising a steering wheel position sensor, wherein: the steering wheel position sensor is mechanically coupled to the steering wheel and communicatively coupled to the steering wheel controller, the steering wheel position sensor is configured to measure a steering wheel position of the steering wheel and to communicate the steering wheel position to the steering wheel controller, and the steering wheel controller is configured to controlling the resistive torque, applied to the steering wheel using the steering wheel actuator, based on changes in the steering wheel position (see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.18 Panse discloses further comprising a steering wheel torque sensor, wherein: the steering wheel torque sensor is mechanically coupled to the steering wheel and communicatively coupled to the steering wheel controller, the steering wheel torque sensor is configured to measure a driver torque, applied by the driver to the steering wheel, and the steering wheel controller is configured to controlling the resistive torque, applied to the steering wheel using the steering wheel actuator, further based on the driver torque (see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim.19 Panse discloses wherein the steering wheel actuator is an electrical motor, mechanically coupled to the steering wheel using a steering column (see at least fig.1-4, p4, a reduction-gear set coupled to the shaft and the steering column, and the reduction-gear set is configured to reduce angular displacement in order to optimize the efficiency of the proposed mechanism,p25-28, the steering wheel 18 is locked and cannot rotate, the steering wheel 18 remains stationary, when the vehicle is not in the key-on state it is desirable to lock the steering wheel 18 so that the vehicle operator can hold the steering wheel 18 while entering or exiting the vehicle 10 to facilitate entry and exit from the vehicle 10, p29).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse (US20190092376A1) as applied to claims 1, 16 above, and further in view of Xiao (US20200033858A1).
Claim.7 Panse does not discloses wherein the status is generated based using at least one of a wireless key status, a seat sensor status, a door status, a seatbelt status, a steering hands-on/hands-off detection, a gear actuator, a pedal actuation, an interior camera, an exterior camera, and a phone Bluetooth connection.
However, Xiao discloses wherein the status is generated based using at least one of a wireless key status, a seat sensor status, a door status, a seatbelt status, a steering hands-on/hands-off detection, a gear actuator, a pedal actuation, an interior camera, an exterior camera, and a phone Bluetooth connection (see at least fig.1-4, p3, cameras may be used to capture images of users, p30, smart seat sensor data,p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Panse to include wherein the status is generated based using at least one of a wireless key status, a seat sensor status, a door status, a seatbelt status, a steering hands-on/hands-off detection, a gear actuator, a pedal actuation, an interior camera, an exterior camera, and a phone Bluetooth connection by Xiao in order to estimating a behavior of a user based on smart seat sensor data detected by a tactile-sensitive surface material of a seat of the autonomous vehicle (see Xiao’s p17).
	Claim.20 Panse does not discloses wherein the status comprises at least one of: driver status corresponding to the driver entering the vehicle, driver status of the driver being inside the vehicle, driver status of the driver exiting the vehicle, status of the driver being outside the vehicle, and unknown driver's status.
However, Xiao discloses wherein the status comprises at least one of: driver status corresponding to the driver entering the vehicle, driver status of the driver being inside the vehicle, driver status of the driver exiting the vehicle, status of the driver being outside the vehicle, and unknown driver's status (see at least fig.1-4, p3, cameras may be used to capture images of users, p30, smart seat sensor data,p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Panse to include wherein the status comprises at least one of: driver status corresponding to the driver entering the vehicle, driver status of the driver being inside the vehicle, driver status of the driver exiting the vehicle, status of the driver being outside the vehicle, and unknown driver's status by Xiao in order to estimating a behavior of a user based on smart seat sensor data detected by a tactile-sensitive surface material of a seat of the autonomous vehicle (see Xiao’s p17).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse (US20190092376A1) as applied to claims 1 above, and further in view of Ghoneim (US20090254253A1).
	Claim.14 Panse does not discloses wherein maintaining the alignment between the steering wheel and the steering rack comprises changing position of the steering rack in response to rotation of the steering wheel when a driver torque, applied by the driver to the steering wheel, exceeds the resistive torque applied to the steering wheel using the steering wheel actuator.
	However, Ghoneim discloses wherein maintaining the alignment between the steering wheel and the steering rack comprises changing position of the steering rack in response to rotation of the steering wheel when a driver torque, applied by the driver to the steering wheel, exceeds the resistive torque applied to the steering wheel using the steering wheel actuator (see at least fig.1, p28-31, a steer-by-wire system comprising a steering wheel angle sensor 11 placed near the shaft of the steering wheel 14 and connected to controller 18, and hydraulic actuator 19 for displacing a steering rack 18, which are supplied with pressurized hydraulic fluid under the control of controller 8, the controller 8 stores two maps).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Panse to include wherein maintaining the alignment between the steering wheel and the steering rack comprises changing position of the steering rack in response to rotation of the steering wheel when a driver torque, applied by the driver to the steering wheel, exceeds the resistive torque applied to the steering wheel using the steering wheel actuator by Ghoneim in order to decide whether the vehicle is in a state of motion requiring a high level of attention from the driver or not (see Ghoneim’s abstract).
	Claim.15 Panse does not discloses wherein the alignment between the steering wheel and the steering rack is maintained based on a steering map.
	However, Ghoneim discloses wherein the alignment between the steering wheel and the steering rack is maintained based on a steering map (see at least fig.1, p28-31, a steer-by-wire system comprising a steering wheel angle sensor 11 placed near the shaft of the steering wheel 14 and connected to controller 18, and hydraulic actuator 19 for displacing a steering rack 18, which are supplied with pressurized hydraulic fluid under the control of controller 8, the controller 8 stores two maps, p5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Panse to include wherein the alignment between the steering wheel and the steering rack is maintained based on a steering map by Ghoneim in order to decide whether the vehicle is in a state of motion requiring a high level of attention from the driver or not (see Ghoneim’s abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662